RESOLUCIÓN
En el presente recurso de certiorari comparece el Procu-rador General para solicitar la revisión y revocación de una resolución emitida por el Tribunal de Primera Instan-cia, Sala Superior de San Juan, el 15 de enero de 2003. Mediante el referido dictamen se declaró “con lugar” una *210moción de desestimación de las trece acusaciones que por el delito de apropiación ilegal agravada fueron presentadas por el Ministerio Público contra el recurrido, Lie. José Gerardo Cruz Arroyo (licenciado Cruz Arroyo).
Habiéndose presentado el escrito en oposición a la expe-dición del auto solicitado, nos encontramos en posición de resolver y procedemos así hacerlo. Antes debemos realizar un recuento del trámite procesal que dio lugar a la presen-tación de este recurso.
I — I
El Ministerio Público presentó el 6 de diciembre de 2001 varias denuncias contra el licenciado Cruz Arroyo. Se le imputó haber infringido el Art. 3.3(a) y (b) de la Ley de Ética Gubernamental, Ley Núm. 12 de 24 de julio de 1985 (3 L.P.R.A. sec. 1823(a) y (b)), y por haber infringido el Art. 166(a) del Código Penal de Puerto Rico, 33 L.P.R.A. 4272(a). Luego de celebrada la vista preliminar al amparo de la Regla 23 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, sólo se determinó causa probable para acusar por las violaciones a los artículos relacionados a la Ley de Ética Gubernamental(1) no así por las infracciones al Art. 166(a), supra.
En cuanto a las denuncias por el delito de apropiación ilegal agravada sobre las que recayó una determinación de “no causa probable”, el Ministerio Público ejerció la opción de llevar el asunto ante otro magistrado del Tribunal de Primera Instancia en solicitud de que se determinara causa probable en alzada. La vista fue celebrada el 4 de *211septiembre de 2002 y se determinó causa probable según fuera solicitado. Por consiguiente, fueron presentadas las correspondientes acusaciones.
Un examen de los referidos pliegos acusatorios nos re-velan que el texto en que están redactadas son práctica-mente iguales, varía en cada una de ellas las fechas de cometido el supuesto delito y las cantidades de dinero ale-gadamente apropiadas. Estos le imputan al recurrido que durante el periodo comprendido entre los meses de enero y mayo de 2001
... se apropió sin violencia ni intimidación mediante treta y engaño de bienes o fondos públicos pertenecientes al Departa-mento de Salud[J agencia del Estado Libre Asociado de Puerto Rico consistente en que cobró salarios ... sin prestar servicios de asesor legal, alegando enfermedad, mientras trabajaba de asesor legal a tiempo completo con la empresa privada Pinnacle Health Services. Apéndice, págs. 67-68.
Luego de celebrarse el acto de lectura de las acusacio-nes, el licenciado Cruz Arroyo solicitó la desestimación de éstas al amparo de la Regla 64(p) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Adujo que la determinación de causa probable para acusar, realizada en vista preliminar en alzada, era contraria a derecho por haber ausencia total de prueba para sostener las acusaciones de apropiación ile-gal agravada.
El 8 de enero de 2003 el foro recurrido celebró una vista en la que ambas partes argumentaron sus respectivas posiciones. Al examinar y analizar los escritos presentados y sus correspondiente anejos a la luz de la transcripción de los testimonios presentados durante la vista preliminar en alzada, el foro recurrido determinó declarar “con lugar” la moción de desestimación. Por consiguiente, y debido a que el Ministerio Público incumplió con su obligación de probar los elementos del delito y la intención criminal requerida, ordenó la desestimación de la acusaciones.
Inconforme, el Procurador General presentó en tiempo oportuno el recurso que nos ocupa. Señala como funda-*212mentó de revocación que el recurrido no demostró la ausen-cia total de prueba en torno a los elementos del delito de apropiación ilegal agravada. Argumenta que el licenciado Cruz Arroyo no poseía un derecho propietario sobre la li-cencia por enfermedad acumulada y, por ende, las sumas pagadas constituían propiedad ajena pertenecientes al Es-tado Libre Asociado de Puerto Rico.
Por su parte, la defensa del licenciado Cruz Arroyo se-ñala que durante la vista preliminar el Ministerio Público no probó los elementos del delito de apropiación ilegal agravada ni la intención específica de apropiarse de bienes pertenecientes a un tercero, por lo que fue correcta la de-terminación del foro recurrido de desestimar las acusaciones. Señala que los pagos hechos durante el pe-riodo imputado corresponden a la licencia acumulada por el licenciado Cruz Arroyo por concepto de días por enferme-dad sobre los cuales tenía un derecho legítimo. Luego de analizar los argumentos de las partes, a la luz del derecho aplicable, resolvemos por los fundamentos que habremos de exponer que es procedente denegar la expedición del auto de certiorari solicitado.
h-í 1 — I
El análisis adecuado para determinar la corrección de un dictamen desestimatorio de las acusaciones al amparo de la Regla 64(p), supra, requiere examinar la prueba de cargo, así como la prueba de defensa vertida durante la vista preliminar en alzada. Surge de la transcripción de la prueba acompañada como parte del apéndice del recurso, que el Ministerio Público presentó el testimonio de la Sra. Nilsa Figueroa Martínez, Directora de Recursos Humanos del Departamento de Salud. Esta declaró que al otorgarse una licencia para ausentarse de su trabajo y cobrar su sueldo regular con cargo a sus días acumulados por enfer-medad, el solicitante debe tener algún tipo de condición *213que le incapacite o le inhabilite para ejercer sus funciones. Expresó, además, que en el caso del licenciado Cruz Arroyo el procedimiento que se siguió para la concesión de la li-cencia fue el correcto de acuerdo con el Reglamento y que en su concesión no existe ilegalidad alguna.
Por su.parte, el Sr. Pascual Marrero Alvarado, Director de Nóminas del Departamento de Salud, declaró que para el periodo comprendido entre el 15 de enero al 31 de mayo de 2001, el licenciado Cruz Arroyo devengó su sueldo regular con cargo a su licencia acumulada por enfermedad hasta la segunda quincena de mayo del 2001. Indicó, ade-más, que durante el referido periodo no tuvo conocimiento de que éste se hubiera ausentado sin justificación o que hubiere sido destituido de su puesto, por lo que cobró su sueldo regularmente. Declaró que a la fecha de la vista preliminar el Departamento de Salud le adeudaba dinero por concepto de liquidación de vacaciones y días de enfermedad. Según el testigo, el dinero que se le adeudaba es el resultado de lo que el licenciado Cruz Arroyo tenía acumulado, menos lo que se le imputaba en las acusaciones.
El testigo, Sr. José L. Quirós Jorge, expresó que es ad-ministrador de los hospitales privados Otero López de Ma-natí y el Metropolitano de Río Piedras, los cuales son ad-ministrados por la compañía Pinnacle Health Services. Manifestó que luego de un proceso de negociación con el licenciado Cruz Arroyo, llegaron a un acuerdo para pagarle $12,000 mensuales como asesor legal, el uso de un vehículo corporativo con tarjeta de gasolina, plan médico familiar, días feriados, vacaciones y días por enfermedad. Según el testigo, éste comenzaría a ejercer a tiempo completo en el Hospital Otero López durante la segunda semana de enero de 2001. El objetivo de contratarlo era minimizar los gas-tos por el uso de asesores legales externos, así como rees-tructurar las áreas de Medicare y de cumplimiento corpo-rativo (Corporate Compliance).
*214El señor Quirós Jorge atestó, además, que se acordó que el recurrido comenzaría a trabajar después de terminar las vacaciones a que pudiera tener derecho y de realizar las gestiones pertinentes en el Departamento de Salud. El tes-tigo evidenció que como parte de ese acuerdo le entregaron un automóvil en septiembre u octubre de 2000. El licen-ciado trabajó para la compañía desde enero hasta el 15 de mayo de 2001. La razón para cesar estos servicios fue mo-tivada por las visitas indagatorias de agentes del Departa-mento de Justicia. Estas hicieron sentirse incómodo al testigo. Según éste, a partir de dichas visitas el ambiente en la oficina cambió, lo que culminó en la cancelación del contrato acordado.
Como único testigo de la defensa se presentó el testimo-nio de Petra Rodríguez Rosales, quien se desempeñaba en la División de Correspondencia de la Oficina del Secretario de Salud. Entre sus funciones estaba la de recibir la corres-pondencia, poncharla, registrarla y referirla para su ulterior trámite. Las identificaciones 3 y 4 de la defensa, con-sistentes en las cartas de 30 de enero de 2001 y 28 de febrero de 2001, dirigidas por el recurrido al Secretario de Salud, fueron recibidas en el Departamento por ella y tra-mitadas para su debida consideración.
I — I HH HH
La Regla 23 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, es la fuente estatuaria que regula la vista preliminar. La función básica de ésta es determinar la existencia o no de causa probable para creer que se ha cometido un delito por el acusado. La regla pretende evitar que se someta a un ciudadano, arbitraria e injustificadamente, a los rigores de un proceso criminal. Pueblo v. García Saldaña, 151 D.P.R. 783 (2000); Pueblo v. Ríos Alonso, 149 D.P.R. 761 (1999); Pueblo v. Padilla Flores, 127 D.P.R. 698 (1991); Pueblo v. Opio Opio, 104 D.P.R. 165 (1975).
*215Está resuelto que la vista preliminar opera en términos de probabilidades. El juzgador debe determinar si la prueba establece los elementos del delito y la probabilidad de que el imputado lo hubiere cometido. Por tal razón, su función no es establecer la culpabilidad o inocencia del acu-sado, sino determinar si en efecto el Estado tiene adecuada justificación para continuar con un proceso judicial en su contra. De ahí que no exista una adjudicación final de ino-cencia o culpabilidad en esta etapa. Tal determinación se hace en un juicio plenario. Pueblo v. Andaluz Méndez, 143 D.P.R. 656 (1997); Pueblo v. Rivera Alicea, 125 D.P.R. 37 (1989).
Durante la vista preliminar, el Ministerio Público tiene la obligación de presentar evidencia, legalmente admisible en un juicio plenario, sobre todos los elementos del delito imputado en la denuncia y su conexión con el imputado. Pueblo v. Rodríguez Aponte, 116 D.P.R. 653 (1985).
La determinación de causa probable una vez se cumple con la presentación de tal evidencia, goza de la presunción legal de corrección. Pueblo v. Rivera Alicea, supra. Cuando el imputado entienda que el Ministerio Público no ha cum-plido con su deber, puede atacar la determinación de causa probable y rebatir la presunción de corrección. A tales fines, tiene disponible la moción de desestimación al amparo de la Regla 64(p) de Procedimiento Criminal, supra, ello cuando entienda que existe ausencia total de evidencia le-galmente admisible en cuanto a alguno de los elementos del delito o de su conexión con el delito imputado. Pueblo v. Rivera Alicea, supra.
Una vez el Ministerio Público cumple con su deber de establecer todos los elementos del delito y la conexión del imputado con éste, a base de evidencia legalmente admisible de acuerdo con las Reglas de Evidencia, se justifica una determinación de causa probable para acusar. Con tal determinación, el proceso pasa para su adjudicación final a *216la etapa del juicio en que se determina la culpabilidad o inocencia de la persona. Pueblo v. Andaluz Méndez, supra.
Al recurrido Cruz Arroyo se le imputa entre otros el de-lito de apropiación ilegal agravada. El Código Penal define apropiación ilegal en su Art. 165 (33 L.P.R.A. see. 4271), en los siguientes términos: “Toda persona que ilegalmente se apropiare sin violencia ni intimidación de bienes muebles, pertenecientes a otra persona ....”
El Art. 166(a), 33 L.P.R.A. sec. 4272(a), considera el delito como grave si los bienes apropiados pertenecen al Gobierno del Estado Libre Asociado de Puerto Rico, los municipios, agencias públicas, subdivisiones políticas y demás dependencias públicas o a entidades privadas de beneficencia.
No sólo ha de establecerse los elementos del delito y la conexión del imputado con éste, sino que debe establecerse que tales actos los realizó con intención criminal. Al res-pecto, el Art. 14 del Código Penal, 33 L.P.R.A. see. 3061, establece específicamente que “[n]adie podrá ser sancio-nado por una acción u omisión que la ley provee como de-lito si la misma no se realiza con intención o negligencia criminal”. Es claro que el delito de apropiación ilegal, por su naturaleza, exige que se realice con intención específica de apropiarse de los bienes. Pueblo v. Padró Ríos, 105 D.P.R. 713 (1977); Pueblo v. Ríos, 69 D.P.R. 830 (1949). La intención criminal es una condición subjetiva y, como tal, sólo puede descubrirse su existencia por las circunstancias que concurren en el hecho delictivo. Pueblo v. De Léon, 102 D.P.R. 446 (1974); Pueblo v. Tribl. de Distrito y Colón, Int., 74 D.P.R. 838 (1953).
IV
Luego de un análisis de los autos, de los argumentos de las partes, de la transcripción de la vista preliminar in-cluida en el apéndice del recurso y demás documentos *217obrantes en autos, resolvemos que en la situación fáctica del presente caso hay una ausencia total de prueba que demuestre la existencia de causa probable para creer que el acusado cometió los delitos de apropiación ilegal agra-vada que se le imputan. Pueblo v. Tribunal Superior, 104 D.P.R. 454 (1975).
Es un hecho indisputado que el recurrido tenía una con-dición médica que ameritaba un ajuste de terapia inten-siva, por lo cual debía realizarse múltiples evaluaciones por medio de consultores médicos.(2) Conforme a la prueba desfilada y estipulada por las partes durante la vista pre-liminar en alzada, el recurrido solicitó a la autoridad no-minadora mediante carta de 21 de diciembre de 2000 que le permitiera ausentarse de su trabajo por un periodo, con cargo a su licencia por enfermedad.
Para justificar su solicitud acompañó un certificado mé-dico suscrito por el Dr. Orlando López Santiago, en el cual se señalaba su estado de salud y las razones para justificar su petición. Al respecto las partes estipularon durante la vista preliminar la declaración jurada tomada por la Fis-calía al referido médico en sustitución de su testimonio. En ésta se evidencian las circunstancias que motivaron la pe-tición objeto de este litigio. De la referida declaración surge con claridad que a escasamente un mes de haberse conce-dido la referida licencia, es decir, el 11 de enero de 2001, el doctor López Santiago revocó en parte el certificado previa-mente expedido, para autorizar al recurrido regresar a su trabajo bajo la condición de mantenerse en tratamiento módico. Habida cuenta de la autorización médica expedida, el recurrido envió sendas comunicaciones escritas al actual Secretario de Salud con miras a coordinar su regreso al trabajo.
En su comunicación de 30 de enero de 2001 el recurrido manifestó al Secretario de Salud que en vista de que el *218escritorio y demás mobiliario de la oficina que había ocu-pado por los últimos ochos años se había trasladado a otro lugar, le concediera una reunión urgente para hablar sobre sus nuevas funciones y la oficina a la cual debía reportarse. El Secretario no respondió a dicha carta. Ante tal situa-ción, el recurrido envió una segunda carta en la que hizo clara su determinación de regresar a trabajar. El licen-ciado Cruz Arroyo le indicó al Secretario que si su deseo era no permitirle su regreso, aceptara su carta como una renuncia a su cargo.
De la transcripción surge que la señora Figueroa Mar-tínez declaró que en la concesión de la licencia por enfer-medad, objeto de este litigo, no medió ilegalidad alguna, ya que se siguieron los procedimientos reglamentarios esta-blecidos por la agencia. Otro testigo del Ministerio Público, el señor Marrero Alvarado, declaró que durante el periodo en controversia no hubo evidencia de ausencias injustifica-das o destitución, por lo que el sueldo pagado fue cargado a licencias por enfermedad.
Abase estrictamente de la prueba que desfiló durante la vista preliminar en alzada, concluimos que a la fecha en que el licenciado Cruz Arroyo solicitó y se le autorizó la licencia por enfermedad, éste sufría una condición médica que justificaba su ausencia de su trabajo. Según la prueba presentada por el propio Ministerio Público, en la conce-sión de la licencia se siguieron la ley y los procesos regla-mentarios correspondientes. Tal realidad incontrovertida, unida al hecho de que el recurrido fue autorizado a regre-sar a su trabajo por su médico y que realizó gestiones en-caminadas a dicho propósito, nos lleva a concluir que el Ministerio Público incumplió con su obligación de probar la existencia de treta o engaño, la ausencia de enfermedad, la intención específica de cometer delito, la ilegalidad de la apropiación y que los bienes apropiados pertenecían a un tercero. Evaluadas la circunstancias de este caso, conclui-mos que no se estableció que los hechos imputados consti-*219tuyan un delito punible bajo el Art. 166(a) del Código Penal, supra. Pueblo v. Tapia Colón, 101 D.P.R. 423 (1973).
En todo caso, concluimos al igual que lo hizo el foro de instancia que los pagos hechos correspondían a licencia por enfermedad acumulada por el imputado, sobre las cuales, por ser un bien patrimonial, el licenciado Cruz Arroyo po-see un derecho personalísimo. Véase, a esos fines, Sucn. Álvarez v. Srio. de Justicia, 150 D.P.R. 252 (2000). Ante la ausencia total de prueba para demostrar que los actos aquí en controversia constituyen un delito punible bajo el Art. 166(a) del Código Penal, supra, procedía la desestimación de las acusaciones, según lo ordenó el foro de instancia.
No habiéndose cometido por el foro de instancia el error que le imputa el Procurador General, resolvemos que en este caso es procedente denegar la expedición del auto de “certiorari” solicitado.
Lo acordó el Tribunal y lo certifica la Secretaria General.
(Fdo.) Aida Oquendo Graulau

Secretaria General


(1) No está ante nuestra consideración planteamiento alguno relacionado a las referidas infracciones a la Ley de Ética Gubernamental. El Procurador Generad in-dica en una nota al calce de su recurso que este Foro Apelativo, mediante el recurso KLCE200200594, ordenó la desestimación de la acusación por infracción al Art. 3.3(a) de la Ley de Éica Gubernamental, 3 L.P.R.A. sec. 1823(a), y sostuvo una de-negatoria del foro a quo para desestimar la acusación al amparo del Art. 3.3(b) de dicha ley, 3 L.P.R.A. sec. 1823(b).


(2) Debido a la naturaleza de las condiciones y para salvaguardar el privilegio del paciente, en esta resolución no se expresan sus diagnósticos.